DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claim submission filed on June 13, 2022 and subsequent Request for Continued Examination filed July 7, 2022 have been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outlet of the apparatus as claimed in at least Claim 1, line 29 as well as in line 35 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 13-14, 17-25, and 27-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “a capsule of a first type configured to prepare a single espresso, single ristretto, or single lungo” in lines 2-3 and “wherein the weight of the coffee bed in the capsule of the first type is in the range of 5-6 grams” in liens 25-26.  Applicant discloses at the time of filing that standard espresso capsules such as that used in the Nespresso system are made by several manufacturers designed to take 5-6 g of coffee (Specification, Paragraph [0005]) and that fill weights in the standard capsule vary from 5-6 grams (Specification, Paragraph [0102]) wherein the standard capsule (STN) makes a beverage not in accordance with the present invention (Specification, Paragraph [0202]).  Applicant does not provide adequate written description support for using a capsule having 5-6 g of coffee with the instant invention and mentions that capsules having 5-6 g of coffee are in accordance with capsules known in the art that are not associated with the instant invention.  Therefore, the limitations regarding the capsule being of the first type in the range of 5-6 grams constitutes new matter.
Claims 2-10, 13-14, 17-25, and 27-40 are rejected as being dependent on a rejected base claim.
Claims 1-10, 13-14, 17-25, and 27-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “wherein the single espresso and the double espresso, the single ristretto and the double ristretto, or the single lungo and the double lungo have a similar strength and yield” in lines 4-6.  The term “similar” is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim.  Furthermore, the specification does not provide a standard for ascertaining the requisite degree.  The disclosure at the time of filing discloses that the prepared beverages of single and double beverages have a “close enough” strength and yield sufficient not to be judged different by sensory testing (Specification, Paragraph [0009]).  However, the specification does not provide any guidance whatsoever regarding what constitutes “close enough” to read on the claimed “similar” term.  Additionally, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 5 recites the limitation “wherein the ratio of the volume of the coffee bed to the volume of the internal space is within the range of 0.6-1.0” in lines 3-4.  Claim 1, lines 17-19 already recites “the coffee bed having a maximum coffee bed diameter that corresponds with an inner diameter of the frustoconical capsule body at the second end of the circumferential sidewall.”  The limitations “the coffee bed having a maximum coffee bed diameter that corresponds with an inner diameter of the frustoconical capsule body at the second end of the circumferential sidewall” indicates that the entirety of the internal space of one of the capsules is occupied by the coffee bed and would necessarily have a ratio of a volume of coffee bed to a volume of internal space of 1.0.  However, Claim 5 indicates that this ratio can be between 0.6-1.0.  It is unclear if the coffee bed necessarily occupies the entirety of the inner volume of one of the coffee capsules or if the coffee bed can be smaller than the inner volume of one of the coffee capsules.
Claim 22 recites the limitation “an internal pressure at which the foil lid bursts open without contacting a studplate or at which the foil lid is torn from the flange is in the range of 1.2-1.9 bar” in lines 12-13.  It is unclear what is meant by this limitation.  It is unclear how a torn foil lid contributes to the claimed internal pressure range.
Claim 22 recites the limitation “a studplate” in line 12.  It is unknown in the studplate is a structure associated with a capsule of a first type, a capsule of a second type, or an apparatus as recited in Claim 1.
Claim 27 recites the limitation “the capsule” in line 4.  It is unclear if this refers to “a capsule of a first type” recited in Claim 1, line 2, “a capsule of a second type” recited in Claim 1, line 3, or to an entirely different capsule.
Claim 27 recites the limitation “a pump of the apparatus operates at full power so that a flowrate of the fluid which is submitted to the capsule by means of the pump for brewing coffee ix maximal within the system” in lines 2-4.  It is unknown what is meant by the term “maximal” in the context of the claim.
Claim 27 recites the limitation “brewing coffee” in line 4.  It is unclear if this refers to “brewing coffee” recited in Claim 1, line 1 or to an entirely different coffee.
Claim 28 recites the limitation “a single ristretto, a single espresso, or a single lungo” in line 2.  It is unclear if this refers to “a single espresso, single ristretto, or single lungo” recited in Claim 1, line 3, or to an entirely different single espresso, single ristretto, or single lungo.
Claim 28 recites the limitation “the pump operates at full power so that a flowrate of the fluid which is submitted to the capsule of the first type by means of the pump for brewing coffee is maximal” in lines 4-6.  It is unknown what is meant by the term “maximal” in the context of the claim.  It is also unclear what is meant by the term “submitted” in the context of the claim.
Claim 34 recites the limitation “a piercing pattern” in line 2 as well as in line 3.  It is unclear if the piercing pattern is already disposed on the foil lid of the first and second types of capsules or if the piercing pattern is obtained as a result of piercing the foil lid of the first and second types of capsules with a piercer of the apparatus.
Claim 38 recites the limitation “the brewing process” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation “a third button for selecting the preparation of a double lungo” in lines 7-8 as well as the limitation “a fourth button for selecting the preparation of a double lungo with substantially no crema” in lines 10-11.  It is unclear if the third button selects a double lungo with crema or if the third button selects a double lungo with substantially no crema.  In the instance wherein the third button selects a double lungo with substantially no crema, then the third button and fourth button would dispense the same type of beverage.  It is unclear if the third button and fourth button are allowed to dispense the same type of beverage or if the third button and fourth button dispenses different beverages.
Clarification is required.
Claims 2-4, 6-10, 13-14, 17-21, 23-25, 29-33, 35-37, and 39-40 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Flick US 2016/0045060 in view of Garcin et al. WO 2015/144356 (cited on Information Disclosure Statement filed September 25, 2019), Benson US 2015/0352044, Alvarez et al. US 2012/0308691, and Illy et al. US 2016/0055599.
Regarding Claim 1, Flick discloses a system comprising an apparatus (beverage machine) for brewing coffee (‘060, FIG. 3A) (‘060, Paragraphs [0014] and [0068]) and a set of capsules comprising a capsule of a first type capable of preparing a first coffee beverage and a capsule of a second type capable of preparing a second coffee beverage wherein the different types of capsules are used to prepared different types of beverages (‘060, Paragraph [0027]) wherein each of the capsules contains ground coffee (‘060, Paragraph [0036]) wherein the first type of capsule has a first size and the second type of capsule has a second size wherein the first and second type of capsules have different dimensions and/or volumes for containing the ingredient (‘060, Paragraph [0053]).  Each capsule comprises a frustoconical capsule body (cup shaped body 51) comprising a circumferential sidewall extending around a central axis of the frustoconical capsule body (cup shaped body 51), a bottom wall (end opposite membrane 52) connected with a first end of the circumferential sidewall for closing off the first end of the capsule body (cup shaped body 51), a flange (peripheral rim 54) extending radially outwardly from a second end of the circumferential sidewall.  The capsule further includes a foil lid (membrane 52) that is connected with the flange (peripheral rim 54) and a coffee bed of coffee grind that is accommodated within an internal space bounded by the capsule body (cup shaped body 51) and the foil lid (membrane 52).  The internal space has a height defined by the maximum distance between the bottom wall (end opposite membrane 52) and a plane in which the second end of the circumferential sidewall extends (‘060, FIGS. 2A-2B) (‘060, Paragraph [0065]).  The apparatus (beverage machine) comprises a first brew chamber part (first assembly 23) and a second brew chamber part (second assembly 24) closeable against each other to form a brew chamber, a fluid supply system (water supply means) (‘060, FIG. 1) (‘060, Paragraph [0066]), a piercing member (injection blades 25), an extraction plate (capsule delivery plate 26), and an outlet (beverage outlet 29) (‘060, FIGS. 3A-3C) (‘060, Paragraph [0067]).

    PNG
    media_image1.png
    655
    1302
    media_image1.png
    Greyscale

Flick et al. is silent regarding the coffee bed having a maximum coffee bed diameter that corresponds with an inner diameter of the frustoconical capsule body at the second end of the circumferential sidewall, i.e. Flick et al. does not show the coffee bed occupying substantially an entire volume of the internal space of any of the capsules.
Garcin et al. discloses a system comprising an apparatus (coffee preparation apparatus) in combination with a capsule (capsule 1) capable of brewing the coffee (‘356, Page 1, lines 4-7) (‘356, Page 9, lines 13-20).  The capsule (capsule 1) comprises a frustoconical capsule body (cup-shaped body 2) comprising a circumferential sidewall (sidewall 5) extending around a central axis of the frustoconical capsule body (cup-shaped body 2), a bottom wall (bottom wall 4) connected with a first end of the circumferential sidewall (sidewall 5) capable of closing off the first end of the frustoconical capsule body, and a flange (flange 7) extending radially outwardly from a second end of the circumferential sidewall (sidewall 5) (‘356, FIGS. 1-2) (‘356, Page 9, lines 13-30).  The capsule (capsule 1) includes a foil lid (foil member 10) connected with the flange (flange 7).  Garcin et al. further discloses a coffee bed of coffee grind accommodated within an internal space (cavity 6) bounded by the frustoconical capsule body (cup-shaped body 2) and the foil lid (foil member 10) wherein the coffee bed has a maximum coffee bed diameter that corresponds with an inner diameter of the frustoconical capsule cup body at the second end of the circumferential side wall and the internal space (cavity 6) has a height defined by the maximum distance between the bottom wall and a plane in which the second end of the circumferential sidewall (sidewall 5) extends, i.e. the coffee bed occupies substantially an entire volume of the internal space of the capsule (‘356, FIGS. 9-12) (‘356, Page 9, lines 21-30).

    PNG
    media_image2.png
    796
    1225
    media_image2.png
    Greyscale

Both Flick et al. and Garcin et al. are directed towards the same field of endeavor of systems for making coffee using a coffee capsule in combination with a beverage making machine apparatus.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the coffee capsules of the system of Flick et al. and adjust the amount of coffee disposed within the coffee bed of Flick et al. to have the coffee bed have a maximum coffee bed diameter that corresponds with an inner diameter of the frustoconical capsule body at the second end of circumferential sidewall, i.e. have the coffee bed occupy substantially an entire volume of the internal space of the capsule, as taught by FIGS. 9-12 of Garcin et al. since Garcin et al. teaches that it was known in the coffee capsule making system art at the time of the invention to use a capsule in which the coffee bed occupies substantially an entire volume of the internal space of the capsule.
Further regarding Claim 1, Flick et al. modified with Garcin et al. is silent regarding the height to maximum width ratio of the coffee bed in the capsule of the second type being within the range of 0.9-1.2.
Benson discloses a capsule capable of brewing a coffee brew.  The capsule comprises a frustoconical capsule body comprising a circumferential sidewall extending around a central axis of the cup body, a bottom wall connected with a first end of the sidewall, and a flange extending radially outwardly from a second end of the circumferential sidewall.  The capsule includes a foil lid connected with the flange and a coffee bed of coffee grind accommodated within an internal space bounded by the capsule body and the lid.  Benson further discloses the ratio of the height of the capsule to the diameter of the filter is 0.6 to 1.3 (‘044, Paragraph [0131]) wherein the body acts as the filter (‘144, Paragraph [0040]).  Since Flick et al. modified with Garcin et al. teaches the coffee bed filling substantially an entirety of the cavity volume of the capsule (‘356, FIGS. 9-12), the diameter of the filter of Benson also corresponds to the inner diameter of the cup body at the second end of the circumferential wall.  Therefore, the disclosure of the ratio of the height of the capsule to the diameter of the filter of Benson corresponds to the claimed ratio of the height of the internal space to the inner diameter of the cup body at the second end of the circumferential wall.
Both Flick et al. modified with Garcin et al. as well as Benson are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art to modify the dimensions of modified Flick et al. such that ratio of the height of the internal space to the width of the coffee bed is 0.6 to 1.3 as taught by Benson, which encompasses the claimed ratio of 0.9-1.2, since limitations relating to the size of the capsule is not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).  Benson teaches that the claimed ratio range were known sizing dimensions for a coffee capsule at the time of the invention.  Where the claimed ranges of the height to width of the coffee bed of the capsule overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Flick establishes that capsules having different dimensions can be used in the beverage making machine apparatus of the coffee making system.  One of ordinary skill in the art would adjust the size of the coffee capsule used in the system based upon the volume of coffee beverage desired to be made at a particular time.  Furthermore, differences in the scaling dimensions of the top radius, bottom radius, and height of the capsule of the second type of capsule relative to the first type of capsule will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such scaling factor of the second type of capsule relative to the first type of capsule is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable dimensions of the top radius, bottom radius, and height of the second type of capsule by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Further regarding Claim 1, Flick et al. discloses the system using different types of capsule in the machine wherein the capsules contain different volumes of ingredients to prepare volumes of beverage and/or beverages of different types (‘060, Paragraphs [0027]) and [0053]).  However, Flick et al. modified with Garcin et al. and Benson is silent regarding the first type of capsule preparing a single espresso, single ristretto, or single lungo and the second type of capsule preparing a double espresso, double ristretto, or double lungo and the weight of the coffee bed in the first type of capsule being in the range of 5-6 grams and the weight of the coffee bed in the second type of capsule being in the range of 9-13 grams.
Alvarez et al. discloses a system comprising an apparatus for brewing coffee and a set of capsules comprising a capsule of a first type and a capsule of a second type wherein the first type of capsule and the second type of capsule contains different amounts of ground coffee (‘691, Paragraph [0022]) corresponding to a range of volumes of liquid coffee extract to be delivered (‘691, Paragraph [0029]) wherein the receptacle is charged with different quantities of coffee powder such as 5 grams or 10 grams depending on the type or volume of beverage to be produced such as ristretto, espresso, and lungo (‘691, Paragraph [0055]) wherein each capsule in the set of capsules has a different volume and depth (‘691, Paragraph [0094]) wherein the difference of storage volumes or size of capsules enables to fill different quantities of coffee powder in the capsules as a function of coffee beverage to be delivered wherein larges capsules contain larger quantities of coffee powder (‘691, Paragraph [0098]) wherein a small capsule contains between 5-8.5 grams of ground coffee (‘691, Paragraph [0100]) and a medium capsule contains between 8-12 grams of ground coffee (‘691, Paragraph [0101]), which overlaps the claimed weight of coffee bed in the first type of capsule being in the range of 5-6 grams and the weight of the coffee bed in the second type of capsule being in the range of 9-13 grams.
Both modified Flick et al. as well as Alverez et al. are directed towards the same field of endeavor of systems coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the coffee capsule system of modified Flick et al. and incorporate the claimed weight of coffee bed of the first type of capsule and the second type of capsule as taught by Alverez et al. since where the claimed coffee weight ranges of the coffee capsules overlaps coffee weight ranges of a system using multiple sizes of capsules disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the amount of coffee disposed in any capsule used in the coffee capsule system of Flick et al. based upon the type or volume of coffee beverage to be produced (‘691, Paragraph [0055]).  Furthermore, one of ordinary skill in the art would modify the multiple capsule system of Flick et al. and use a variety of capsules to produce a variety of different types of coffee beverages such as espresso, ristretto, or lungo as taught by Alverez et al. since Alverez et al. teaches that it was known in the coffee capsule system art to use a variety of different sized capsules to produce ristretto, espresso, and lungo coffee beverages (‘691, Paragraph [0055]).
Further regarding Claim 1, Flick discloses different types of capsules used in an apparatus (machine) used to prepare different types of beverages (‘060, Paragraph [0027]) wherein the beverage is a type of coffee (‘060, Paragraph [0036]).  However, Flick et al. modified with Garcin et al., Benson, and Alverez et al. is silent regarding the system using the first type of capsule to prepare a single espresso, single ristretto, or single lungo and the second type of capsule to prepare a double espresso, double ristretto, or double lungo.
Illy et al. discloses a system comprising a capsule (‘599, Paragraph [0068]) used in an apparatus (beverage preparation device) (‘599, Paragraph [0035]) wherein user inputs intended to obtain different types of beverages in terms of volume/amount of beverages such as an espresso coffee, a double espresso coffee, a short espresso coffee, and a long espresso coffee or an amount or volume of beverage desired to be dispensed into a cup are implemented (‘599, Paragraph [0032]).
Both Flick and Illy et al. are directed towards the same field of endeavor of systems for making different types of coffee using a capsule inserted into a beverage preparation machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Illy et al. and use the desired capsule to make a single espresso or a double espresso as taught by Illy et al. based upon the desired strength and concentration of the particular desired coffee beverage to be dispensed by the system.
Further regarding Claim 1, the limitations “wherein the single espresso and the double espresso, the single ristretto and the double ristretto, or the single lungo and the double lungo have a similar strength and yield” are rejected as being unclear due to the term “similar” as discussed in the rejections of 35 USC 112(b) enumerated above.  It is unknown what constitutes “similar” strength and yield for the coffee beverages prepared.  Furthermore, these limitations are intended use limitations with respect to the system of the set of coffee capsules in combination with the apparatus.  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 2, Benson discloses the ratio of the height of the internal space to the inner diameter of the filter wherein the body act as the filter (‘144, Paragraph [0040]) being in the range of 0.6 to 1.3 (‘044, Paragraph [0131]), which falls within the claimed ratio range of 0.9 to 1.2.  It would have been obvious to one of ordinary skill in the art to modify the dimensions of one of the capsules of Flick et al. such that ratio of the height of the internal space of the frustoconical capsule body to the inner diameter of the frustoconical capsule body at the second end of the circumferential sidewall is 0.6 to 1.3 as taught by Benson, which falls within the claimed ratio of 0.9-1.2, since limitations relating to the size of the capsule is not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).  Benson teaches that the claimed ratio range were known sizing dimensions for a coffee capsule at the time of the invention.  Furthermore, one of ordinary skill in the art would construct one of the capsules to have dimensions that correspond with the dimensions of the coffee capsule holder of a beverage machine in which said coffee capsule is inserted to provide a good seal between said capsule and said capsule holder.
Regarding Claim 3, Garcin et al. discloses the height of the coffee bed in one of the capsules being substantially the same as the height of the internal space of the same capsule (‘356, FIGS. 9-12).
Regarding Claim 4, Garcin et al. discloses the weight of the coffee bed in one the capsules being 7-12 grams (‘356, Page 3, lines 8-10), which falls within the claimed weight range of 10-12.5 grams.  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the amount of coffee disposed within the cavity of one of the coffee capsules of modified Flick et al. based upon the desired intensity of final coffee brew and the volume of beverage desired (‘060, Paragraph [0027]).
Regarding Claim 5, Garcin et al. discloses the volume of the coffee bed being at least substantially the same as the volume of the internal space (‘356, FIGS. 9-12), which necessarily indicates that the ratio of the volume of coffee bed to the volume of the internal space being 1.0, i.e. the coffee bed has the same volume as that of the internal space.
Regarding Claims 6-7, Flick et al. discloses the volume of the internal space of one of the capsules being 25 mL (‘060, Paragraph [0079]), which falls within the claimed internal space volume range of 25.0-30.0 mL.  Garcin et al. discloses the volume of one of the capsules being between 17 and 31 mL (‘356, Page 11, lines 21-30) and the volume of the coffee bed of one of the capsules being substantially the same as the volume of the cavity (‘356, FIGS. 9-12), which encompasses the claimed volume of the internal space being within the range of 25.0-30.0 mL and the volume of the coffee bed being within the range of 25.0-30.0 mL.  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the volume of one of the coffee capsules of Flick et al. based upon the desired amount and/or intensity of final coffee brew and the volume of beverage desired (‘060, Paragraph [0027]).
Regarding Claim 8, Flick et al. discloses the system comprising different dimensions of capsules (‘060, Paragraph [0053] and different sizes of capsules (‘060, Paragraphs [0074] and [0079]).  Garcin et al. discloses the inner diameter of the frustoconical capsule body at the second end of the circumferential sidewall being about 34 mm (‘356, Page 13, lines 5-12), which falls within the claimed inner diameter of the frustoconical capsule body at the second end of the circumferential sidewall being in the range of 33-35 mm.  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Additionally, one of ordinary skill in the art would adjust the volume of one of the coffee capsules of Flick et al. based upon the desired amount and/or intensity of final coffee brew and the volume of beverage desired (‘060, Paragraph [0027]).
Further regarding Claim 8, since Flick et al. modified with Garcin et al. reads on the limitations regarding the inner diameter of the capsule body at the second end of the circumferential wall being in the range of 33-35 mm, Flick et al. modified with Garcin et al. is not required to meet the limitations “wherein the height of the internal space is in the range of 37-39 mm” or “the inner diameter of the capsule body at the first end of the circumferential wall is in the range of 27-30 mm” by virtue of the phrase “and/or.”  Nevertheless, one of ordinary skill in the art would modify the dimensions of the height of the internal space and the inner diameter of the capsule body at the first end of the circumferential wall of one of the capsules of Flick et al. to fall within the claimed ranges based upon the desired amount and/or intensity of final coffee brew and the volume of beverage desired (‘060, Paragraph [0027]).
Regarding Claim 9, Flick et al. discloses the frustoconical capsule body being made from aluminum (‘060, Paragraph [0065]).  Garcin et al. also discloses the foil lid being made from aluminum (‘356, Page 14, lines 1-4).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify one of the capsules of Flick et al. and construct the foil lid out of aluminum as taught by Garcin et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).
Regarding Claim 10, Flick et al. discloses all of the different types of capsules being hermetically closed (via membrane 52) (‘060, FIGS. 2A-2B) (‘060, Paragraph [0065]).  The membrane 52 would necessarily hermetically close the different types of capsules prior to insertion in the brew chamber to protect the contents of the internal space of the capsules before use in the beverage preparation machine.
Regarding Claim 13, Flick et al. discloses one of the capsules being arranged for preparing a volume of coffee brew of 110 mL (‘060, Paragraph [0079]), which falls within the claimed coffee brew preparation volume of larger than 50 mL.  In the case where the claimed coffee brew preparation volume ranges overlaps coffee brew preparation volume ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would use a corresponding capsule of modified Flick et al. based upon the desired volume of beverage (‘060, Paragraph [0027]).
Regarding Claim 14, Flick et al. discloses one of the capsules having the capsule body and/or foil lid being provided with a coating (‘060, Paragraphs [0036] and [0065]).  Garcin et al. also teaches the foil lid being provided with a coating (sealant) (‘356, Page 10, lines 11-13).
Further regarding Claim 14, it is noted that the limitations regarding the capsule body being provided with a coating is not required to be met by the prior art by virtue of the prior art teaching the limitations of the lid being coated and by virtue of the phrase “and/or.”
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Flick US 2016/0045060 in view of Garcin et al. WO 2015/144356 (cited on Information Disclosure Statement filed September 25, 2019), Benson US 2015/0352044, Alvarez et al. US 2012/0308691, and Illy et al. US 2016/0055599 as applied to claim 1 above in further view of Nocera US 2012/0328739.
Regarding Claim 8, Flick et al. modified with Garcin et al., Benson, Alvarez et al., and Illy et al. reads on the limitations of Claim 8 as described in the rejections of Claim 8 above.  However, in the event that it can be construed that the limitations regarding the height of the internal space is in the range of 37-39 mm and the inner diameter of the frustoconical capsule body at the first end of the circumferential sidewall is in the range of 27-30 mm are positively recited,  Nocera discloses a coffee capsule comprising an internal space having a height of from 20 mm to 40 mm (‘739, Paragraph [0046]), which overlaps the claimed internal space height range of 37-39 mm.
Both Flick et al. and Nocera are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the dimensions of one of the capsules of Flick et al. and construct one of the capsules with the internal space height of 20-40 mm, which overlaps the claimed internal space height of 37-39 mm, as taught by Nocera since in the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the volume of one of the coffee capsules of Flick et al. based upon the desired amount and/or intensity of final coffee brew and the volume of beverage desired (‘060, Paragraph [0027]).
Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Flick US 2016/0045060 in view of Garcin et al. WO 2015/144356 (cited on Information Disclosure Statement filed September 25, 2019), Benson US 2015/0352044, Alvarez et al. US 2012/0308691, and Illy et al. US 2016/0055599 as applied to claim 1 above in further view of Walter US 2017/0347825.
Regarding Claim 17, Flick et al. modified with Garcin et al., Benson, Alvarez et al., and Illy et al. is silent regarding the ratio of the foil lid diameter to the foil lid thickness of one of the capsules being within the range of 700-2100.
Walter discloses a capsule comprising a foil lid having a diameter of 45 to 60 mm (‘825, Paragraph [0060]) and a thickness of from 40 to 200 microns (‘825, Paragraph [0016]), which converts to a foil lid thickness from 0.04 to 0.2 mm.  Using the lower endpoints of the respective lid diameter and lid thickness, the ratio of the lid diameter/lid thickness is 45 mm/ 0.04mm = 1125, which falls within the claimed ratio of the lid diameter to the lid thickness being within the range of 700-2100.
Both Flick et al. and Walter are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ratio of the lid diameter to the lid thickness of one of the capsules of Flick et al. to be within the claimed ratio since Walter teaches that the claimed ratio was known in the coffee capsule art at the time.  Furthermore, where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Regarding Claim 22, Garcin et al. discloses the internal diameter of the frustoconical cup body at the second end of the circumferential sidewall being 34 mm (‘356, Page 4, lines 4-8), which falls within the claimed diameter range of 33-35 mm.  In the case where the claimed ranges encompasses ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Further regarding Claim 22, Flick et al. modified with Garcin et al., Benson, Alvarez et al., and Illy et al. is silent regarding the foil lid having a diameter in the range of 34-48 mm and the foil lid thickness being within a range of 20-47 micrometers.
Walter discloses a capsule comprising a foil lid having a diameter of 45 to 60 mm (‘825, Paragraph [0060]), which overlaps the claimed foil lid diameter range of 34-48 mm, and a thickness of from 40 to 200 microns (‘825, Paragraph [0016]), which overlaps the claimed foil lid thickness range of 20-47 micrometers.
Both Garcin et al. and Walter are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the foil lid diameter and foil lid thickness of one of the capsules of Flick et al. to overlap those within the claimed range as taught by Walter since where the claimed ranges encompasses ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Walter teaches that it was known and conventional to use foil lid diameters and foil lid thicknesses that fall within the claimed ranges.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Flick US 2016/0045060 in view of Garcin et al. WO 2015/144356 (cited on Information Disclosure Statement filed September 25, 2019), Benson US 2015/0352044, Alvarez et al. US 2012/0308691, and Illy et al. US 2016/0055599 as applied to claim 1 above in further view of Denisart et al. US 2009/0211458.
Regarding Claim 18, Garcin et al. discloses the height of the coffee bed being between 30 and 37 mm (‘356, Page 4, lines 9-10), which overlaps the claimed height range of 23-39 mm.  The maximum coffee bed diameter is 34 mm (‘356, Page 4, lines 4-8), which falls within the claimed coffee bed diameter range of 33-35 mm.  The volume of the coffee bed is between 17 and 31 mL (‘356, Page 11, lines 21-25), which falls within the claimed volume range of 25-35 mL.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify one of the capsules of Flick et al. to have the same dimensions as claimed as taught by Garcin et al. since where the claimed ranges encompasses ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Further regarding Claim 18, Garcin et al. discloses percentage of fine particles influencing the intensity and/or flavor of coffee extract (‘356, Page 2, lines 2-7).  Differences in the percentage of fine particles will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such percentage of fine particles is critical.  Where the general conditions of a claim are disclosed by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Further regarding Claim 18, in the event that it can be shown that the percentage of fines under 90 microns being in the range of 6-24% is critical, Denisart et al. discloses a capsule comprising coffee particle fines below 90 microns being on the order of 5-30% (‘458, Paragraph [0100]), which falls within the claimed percentage of fines under 90 micron range of 6-24%.
Both Flick et al. modified with Garcin et al. and Denisart et al. are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the percentage of fines under 90 microns of one of the capsules of Flick et al. to overlap the claimed range as taught by Denisart et al. since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Denisart et al. teaches that is was known and conventional to incorporate the claimed percentage of fines in a coffee capsule.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Flick US 2016/0045060 in view of Garcin et al. WO 2015/144356 (cited on Information Disclosure Statement filed September 25, 2019), Benson US 2015/0352044, Alvarez et al. US 2012/0308691, and Illy et al. US 2016/0055599 as applied to claim 1 above in further view of Foster et al. US 2017/0121050.
Regarding Claim 19, Flick et al. discloses the volume of the internal space of one of the capsules being 25 mL (‘060, Paragraph [0079]), which falls within the claimed internal space volume of 25.0-30.0 mL.  Garcin et al. discloses the height of the internal space being between 30 and 37 mm (‘356, Page 4, lines 9-10), which overlaps the claimed internal space height range of 37-39 mm.  The internal diameter of the cup body at the second end is 34 mm (‘356, Page 4, lines 4-8), which falls within the claimed internal diameter range of the cup body at the second end being 33-35.5 mm.  The volume is between 17 and 31 mL (‘356, Page 11, lines 21-25), which overlaps the claimed range of 25-30 mL.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify one of the capsules of Flick et al. to have the dimensions as claimed as taught by Garcin et al. since where the claimed ranges encompasses ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Further regarding Claim 19, Flick et al. modified with Garcin et al., Benson, Alvarez et al., and Illy et al. is silent regarding the angle of the circumferential sidewall relative to the central axis being in the range of 4.5-5.5 degrees.
Foster et al. discloses a capsule comprising an angle of the sidewall relative to the central axis being in the range of 2 degrees to 10 degrees (‘050, Table 1) (‘050, Paragraph [0022]), which encompasses the claimed angle range of 4.5-5.5 degrees.
Both Flick et al. and Foster et al. are directed towards the same field of endeavor of coffee capsules.  Flick et al. teaches a system comprising different capsules having different dimensions (‘060, Paragraph [0053]) and different capsules having different sizes (‘060, Paragraphs [0074] and [0079]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify one of the capsules of Flick et al. to have the angle of the sidewall relative to the central axis being 2-10 degrees as taught by Foster et al., which encompasses the claimed range of 4.5-5.5 degrees, since Foster et al. teaches that the claimed angles were useful in the construction of a coffee capsule.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Flick US 2016/0045060 in view of Garcin et al. WO 2015/144356 (cited on Information Disclosure Statement filed September 25, 2019), Benson US 2015/0352044, Alvarez et al. US 2012/0308691, and Illy et al. US 2016/0055599 as applied to claim 1 above in further view of Kilber et al. US 2010/0288131.
Regarding Claim 20, Flick et al. discloses the foil lid (membrane 52) being attached to the flange (peripheral rim 54) (‘060, FIGS. 2A-2B) (‘060, Paragraph [0065]).
Flick et al. is silent regarding an adhesive in the internal space at a transition edge between the circumferential sidewall and the flange.
Kilber et al. discloses a capsule comprising a foil lid (lid 51) being attached to a flange (cup flange 44) via adhesive (‘131, FIG. 4) (‘131, Paragraph [0064]).
Both Flick et al. and Kilber et al. are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the attachment means between the foil lid and the flange of Flick et al. and attach the foil lid to the flange at a transition edge between the circumferential sidewall and the flange via adhesive since Kilber et al. teaches that this was a well known and conventional way to attach a foil lid to a flange of the container.
Regarding Claim 21, Flick et al. discloses the internal space having a volume of 25 mL (‘060, Paragraph [0079]), which falls within the claimed internal space volume range of 25.0-30.0 mL.  Garcin et al. discloses the internal diameter of the frustoconical cup body at the second end of the circumferential sidewall being 34 mm (‘356, Page 4, lines 4-8), which falls within the claimed diameter range of 33-35 mm.  The internal space volume is between 17 and 31 mL (‘356, Page 11, lines 21-25), which encompasses the claimed internal space volume range of 25-30 mL.  The height of the internal space is 30-37 mm (‘356, Page 4, lines 9-10), which overlaps the claimed internal space height of 37-39 mm.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify one of the capsules of Flick et al. to have the dimensions as claimed as taught by Garcin et al. since where the claimed ranges encompasses ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Further regarding Claim 21, Flick et al. modified with Garcin et al., Benson, Alvarez et al., and Illy et al. is silent regarding the thickness of the circumferential sidewall and the bottom wall of the frustoconical cup body of one of the capsules being in the range of 105-120 µm.
Kilber et al. discloses making a capsule with a thickness of 107 µm (‘131, Paragraph [0108]), which falls within the claimed thickness range of 105-120 µm.
Both Flick et al. and Kilber et al. are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thickness of the circumferential sidewall and the bottom wall of the cup body of one of the capsules of Flick et al. to be 107 µm thick as taught by Kilber et al., which falls within the claimed thickness range, since Kilber et al. teaches that the claimed thickness was known and conventional for constructing coffee capsules.
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Flick US 2016/0045060 in view of Garcin et al. WO 2015/144356 (cited on Information Disclosure Statement filed September 25, 2019), Benson US 2015/0352044, Alvarez et al. US 2012/0308691, and Illy et al. US 2016/0055599 as applied to claim 1 above in further view of Biesheuvel et al. US 2011/0033580 and Kamerbeek et al. US 2012/0121765.
Regarding Claim 23, Flick et al. modified with Garcin et al., Benson, Alvarez et al., and Illy et al. is silent regarding one of the capsules having the foil lid that is connected with the flange to be provided with an outflow opening or a plurality of outflow openings wherein the capsule further comprises an outlet filter which is positioned between the coffee bed and the foil lid.
Biesheuvel et al. disclose a capsule (capsule 2) comprising a foil lid (lid 16) connected with a flange (outwardly extending rim 38) wherein the foil lid (lid 16) is provided with a plurality of outflow openings (exit openings 30) (‘580, FIG. 4A) (‘580, Paragraphs [0079] and [0083]).

    PNG
    media_image3.png
    638
    1253
    media_image3.png
    Greyscale

Both Flick et al. and Biesheuvel et al. are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify one of the capsules of Flick et al. and incorporate a plurality of openings into the foil lid that is connected with the flange since Biesheuvel et al. teaches that it was known to incorporate a plurality of outflow openings onto a foil lid.
Further regarding Claim 23, Flick et al. modified with Garcin et al., Benson, Alvarez et al., Illy et al., and Biesheuvel et al. is silent regarding an outlet filter positioned between the coffee bed and the foil lid.
Kamerbeek et al. discloses a capsule comprising a capsule comprising a foil lid (lid 20) connected with a flange (outwardly extending rim 38) wherein an outlet filter (additional layer 40) is positioned between the coffee bed and the lid foil (lid 20) (‘765, FIG. 3) (‘765, Paragraphs [0058]-[0059]).

    PNG
    media_image4.png
    812
    1341
    media_image4.png
    Greyscale

Both Flick et al. and Kamerbeek et al. are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify one of the capsules of Flick et al. and incorporate an outlet filter positioned between the coffee bed and the lid foil as taught by Kamerbeek et al. in order to provide additional flow resistance to the extracted beverage (‘765, Paragraph [0059]).
Regarding Claim 24, Flick et al. modified with Garcin et al., Benson, Alvarez et al., Illy et al., Biesheuvel et al., and Kamerbeek et al. is silent regarding one of the capsules having the total surface area of the outflow opening or the plurality of outflow openings being in the range of 1.5-5 cm2.  However, limitations relating to the size of the plurality of outflow openings is not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).  One of ordinary skill in the art would adjust the size of the plurality of openings based upon the desired degrees of flow resistance desired.
Regarding Claim 25, the limitations “wherein the capsules of the second type is arranged for preparing a double lungo with substantially no crema” are limitations with respect to the intended use of the capsule and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Flick US 2016/0045060 in view of Garcin et al. WO 2015/144356 (cited on Information Disclosure Statement filed September 25, 2019), Benson US 2015/0352044, Alvarez et al. US 2012/0308691, Illy et al. US 2016/0055599, Biesheuvel et al. US 2011/0033580, and Kamerbeek et al. US 2012/0121765 as applied to claim 23 above in further view of Abegglen et al. US 2012/0301581 and Empl US 2015/0175347.
Regarding Claim 25, the limitations “wherein the capsule is arranged for preparing a double lungo with substantially no crema” are limitations with respect to the intended use of the capsule and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  However, in the event that it can be shown that Flick et al. modified with Garcin et al., Benson, Alvarez et al., Illy et al., Biesheuvel et al., and Kamerbeek et al. is not capable of preparing a double lungo with substantially no crema, Flick et al. discloses a system comprising different types of capsules containing different types of beverages (‘060, Paragraph [0027]).  Alvarez et al. discloses preparing a lungo beverage using a capsule (‘691, Paragraph [0055]).  Additionally, Abegglen et al. discloses using different types of capsules having different aroma beverage attributes influenced by the size of the capsule, amount of the substance, density of the substance, composition, grind size, and filling level (‘581, Paragraph [0053]).  Additionally, different types of capsules deliver specific beverages such as ristretto, espresso, lungo, Americano, etc. and has specific strength and aroma profiles (‘581, Paragraph [0107]).  The specific strength can be a double lungo if the consumer desires a stronger taste profile of lungo.  Empl discloses using a capsule to make a coffee beverage with substantially no crema (‘347, Paragraph [0036] and [0095]).
Flick et al., Abegglen et al., and Empl are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the type of beverage made by one of the capsules of Flick et al. and make a double lungo as taught by Abegglen et al. and to make a coffee beverage with substantially no crema as taught by Empl et al. based upon the particular type of coffee beverage dispensed by a particular consumer.
Claims 27-29, 31-32, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Flick US 2016/0045060 in view of Garcin et al. WO 2015/144356 (cited on Information Disclosure Statement filed September 25, 2019), Benson US 2015/0352044, Alvarez et al. US 2012/0308691, and Illy et al. US 2016/0055599 as applied to claim 1 above in further view of Abegglen et al. US 2012/0301581.
Regarding Claim 27, Flick et al. discloses the apparatus comprising a pump (water pump 7) (‘060, Paragraph [0066]).  The flowrate of the water entering the capsule is altered depending upon the beverage type brewed (‘060, Paragraph [0040]) wherein a water pump is used (‘060, Paragraph [0066]).
Flick modified with Garcin et al., Benson, and Alvarez et al. is silent regarding the apparatus preparing a double ristretto or a double espresso while using the capsule of the second type and operating a pump at full power so that a flowrate of the fluid submitted to the capsule by means of the pump for brewing coffee is maximal within the system.
Abegglen et al. discloses a capsule system for making different types of coffee varieties including ristretto and lungo (‘581, Paragraphs [0014], [0096], and [0101]).  Specific beverages including ristretto and lungo having specific strength is made using the different capsules of the beverage preparation system (‘581, Paragraph [0107]), which indicates that a double ristretto or double lungo can be made depending upon the particular strength of the beverage desired.  The flowrate is controlled as a function of the type of capsule inserted in the device (‘581, Paragraph [0065]).
Flick et al. and Abegglen et al. are directed towards the same field of endeavor of beverage preparation systems using capsules to make coffee.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pump of the apparatus of Flick et al. to provide the desired flowrate since Abegglen et al. both teach that flowrate influences the type of beverage dispensed.
Regarding Claim 28, Flick discloses the apparatus being capable of preparing different types of beverages (‘090, Paragraph [0027]) using different capsules of different sizes (‘060, Paragraphs [0053], [0074], and [0079]). The flowrate of the water entering the capsule is altered depending upon the beverage type brewed (‘060, Paragraph [0040]) wherein a water pump is used (‘060, Paragraph [0066]).  Abegglen et al. discloses the apparatus being capable of preparing a single ristretto, a single espresso, or a single lungo (‘581, Paragraphs [0014], [0096], and [0101]).  The flowrate is controlled as a function of the type of capsule inserted in the device (‘581, Paragraph [0065]).
Flick et al. and Abegglen et al. are all directed towards the same field of endeavor of beverage preparation systems using capsules to make coffee  It would have been obvious to one of ordinary skill in the art to modify the first capsule to make either a single ristretto, a single espresso, or a single lungo since Abegglen et al. teaches that it was known and conventional to incorporate different capsules corresponding to different types and coffee beverages having varied coffee strength.  Furthermore, it would have been obvious to one of ordinary skill in the art to modify the pump of the apparatus to provide the desired flowrate since Flick et al. and Abegglen et al. both teach that flowrate influences the type of beverage dispensed.
Regarding Claim 29, Abegglen et al. discloses a capsule system for making different types of coffee varieties including lungo (‘581, Paragraphs [0014], [0096], and [0101]).  Specific beverages including lungo having specific strength is made using the different capsules of the beverage preparation system (‘581, Paragraph [0107]), which indicates that a double lungo can be made depending upon the particular strength of the beverage desired.  The flowrate is controlled as a function of the type of capsule inserted in the device (‘581, Paragraph [0065]).
Regarding Claims 31-32, Flick modified with Garcin et al., Benson, Alvarez et al., Illy et al., and Abegglen et al. is silent regarding the flowrate of the capsule of the second type being used when the pump operates at full power in the range of 2.0-7.0 ml/s or 1.5-7.0 ml/s.  However, Flick discloses the flowrate of the water entering the capsule is altered depending upon the beverage type brewed (‘060, Paragraph [0040]) wherein a water pump is used (‘060, Paragraph [0066]).  Abegglen et al. discloses the flowrate is controlled as a function of the type of capsule inserted in the device (‘581, Paragraph [0065]).  One of ordinary skill in the art would adjust the power of the pump to produce an appropriate flowrate based upon the particular type of beverage being dispensed.
Regarding Claim 34, the limitations “wherein a piercing pattern in the foil lid of the capsule of the first type formed during brewing differs from a piercing pattern in the foil lid of the capsule of the second type formed during brewing wherein the area comprising pierced openings of the capsule of the first type is slightly smaller than the area comprising pierced openings of the capsule of the second type” are limitations regarding the intended use of the system and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  Furthermore, these limitations do not provide a patentably distinguishable difference over the prior art since matters relating to ornamentation which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art in view of In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (MPEP § 2144.04.I.).
Regarding Claim 35, the limitations “wherein the capsule of the second type when being used provides an amount of coffee brew in the range of 50-220 mL within a time range of 10-73.3 s so that an average flowrate is obtained of 3-5 ml/s wherein the ratio of the average flowrate to maximum coffee bed diameter is in the range of 0.008-0.16 ml/mm” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  Furthermore, Flick discloses the capsule being used to make different cup volumes (‘060, Paragraph [0074]) and makes 110 mL of beverage (‘060, Paragraph [0079]), which falls within the claimed volume range of 50-220 mL.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the volume of beverage being made to fall within the claimed volume range since Flick teaches that it was known to brew a coffee beverage within the claimed volume range.  Furthermore, one of ordinary skill in the art would adjust the amount of coffee dispensed based upon the particular amount of beverage desired.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Flick US 2016/0045060 in view of Garcin et al. WO 2015/144356 (cited on Information Disclosure Statement filed September 25, 2019), Benson US 2015/0352044, Alvarez et al. US 2012/0308691, Illy et al. US 2016/0055599, and Abegglen et al. US 2012/0301581 as applied to claim 27 above in further view of Biesheuvel et al. US 2011/0033580 and Kamerbeek et al. US 2012/0121765.
Regarding Claim 30, Flick discloses the apparatus using multiple different types of capsules having different dimensions and/or volumes (‘060, Paragraph [0053]).  The flowrate of the water entering the capsule is altered depending upon the beverage type brewed (‘060, Paragraph [0040]) wherein a water pump is used (‘060, Paragraph [0066]).  Abegglen et al. discloses the apparatus being capable of preparing a lungo and the beverage having varied coffee strengths (‘581, Paragraphs [0014], [0096], and [0101]), which indicates a double lungo can be made based upon the desired beverage strength.  The flowrate is controlled as a function of the type of capsule inserted in the device (‘581, Paragraph [0065]), which broadly reads on the claimed pump being controlled during a time period.  Although Abegglen et al. does not explicitly disclose the flowrate not exceeding a predetermined value in the range of 2.5-5.0 mL/sec, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the flowrate of the water pumped by the pump based on the desired amount of water desired to be in the final beverage.  Furthermore, it would have been obvious to one of ordinary skill in the art to modify the first capsule to make a double lungo since Abegglen et al. teaches that it was known and conventional to incorporate different capsules corresponding to different types and coffee beverages having varied coffee strength.
Further regarding Claim 30, Flick modified with Garcin et al., Benson, Alvarez et al., and Illy el al., and Abegglen et al. is silent regarding the second type of capsule comprising an outlet filter which is positioned between the coffee bed and the foil lid
Biesheuvel et al. disclose a capsule (capsule 2) comprising a foil lid (lid 16) connected with a flange (outwardly extending rim 38) wherein the foil lid (lid 16) is provided with a plurality of outflow openings (exit openings 30) (‘580, FIG. 4A) (‘580, Paragraphs [0079] and [0083]).
Both Flick et al. and Biesheuvel et al. are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify one of the capsules of Flick et al. and incorporate a plurality of openings into the foil lid that is connected with the flange since Biesheuvel et al. teaches that it was known to incorporate a plurality of outflow openings onto a foil lid.
Further regarding Claim 30, Flick et al. modified with Garcin et al., Benson, Alvarez et al., Illy et al., Abegglen et al., and Biesheuvel et al. is silent regarding an outlet filter positioned between the coffee bed and the foil lid.
Kamerbeek et al. discloses a capsule comprising a capsule comprising a foil lid (lid 20) connected with a flange (outwardly extending rim 38) wherein an outlet filter (additional layer 40) is positioned between the coffee bed and the lid foil (lid 20) (‘765, FIG. 3) (‘765, Paragraphs [0058]-[0059]).
Both Flick et al. and Kamerbeek et al. are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify one of the capsules of Flick et al. and incorporate an outlet filter positioned between the coffee bed and the lid foil as taught by Kamerbeek et al. in order to provide additional flow resistance to the extracted beverage (‘765, Paragraph [0059]).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Flick US 2016/0045060 in view of Garcin et al. WO 2015/144356 (cited on Information Disclosure Statement filed September 25, 2019), Benson US 2015/0352044, Alvarez et al. US 2012/0308691, Illy et al. US 2016/0055599, and Abegglen et al. US 2012/0301581 as applied to claim 27 above in further view of Burrow US 2016/0360919.
Regarding Claim 33, Flick modified with Garcin et al., Benson, Alvarez et al., Illy et al., and Abegglen et al. is silent regarding the water temperature profile in a water inlet of the brewing chamber accommodating the capsule during brewing complying with the parameter of a water temperature being in the range of 90-95°C.  It is noted that the claimed parameters encompasses applying a water temperature within the range of 90-95°C indefinitely.
Burrows discloses a beverage preparation system comprising using different water brewing temperatures (‘919, Paragraph [0043]) and brewing coffee at 90 degrees Celsius (‘919, Paragraph [0079]), which falls within the claimed temperature range.
Both Flick and Burrows are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the water brewing temperature of Flick to be 90°C since Burrows teaches that this was a known and conventional water brewing temperature.
Claims 36-37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Flick US 2016/0045060 in view of Garcin et al. WO 2015/144356 (cited on Information Disclosure Statement filed September 25, 2019), Benson US 2015/0352044, Alvarez et al. US 2012/0308691, Illy et al. US 2016/0055599, and Abegglen et al. US 2012/0301581 as applied to claim 27 above in further view of Denisart et al. US 2011/0189362.
Regarding Claim 36, Flick discloses it was known in the coffee capsule art to incorporate a button onto a beverage preparation machine (‘060, Paragraph [0007]). Benson also discloses using a button on the brewing machine to initiate a brew cycle (‘044, Paragraph [0138]).  The pump of Flick is necessarily powered to a flowrate that is kept below a predetermined maximum value since Flick teaches the pump circulating hot water (‘060, Paragraph [0060]).  The claims do not specify the particular predetermined maximum value.  Therefore, an apparatus that pumps hot water at any flowrate to the system broadly reads on this limitation.
Flick discloses inserting different types of capsules in the machine apparatus to prepare beverages of different types (‘060, Paragraph [0027]).  However, Flick modified with Garcin et al., Benson, Alvarez et al., Illy et al., and Abegglen et al. is silent regarding the apparatus being provided with three buttons for selecting a brewing process including a first button for selecting the preparation of a double ristretto wherein if the first button is activated in use the apparatus provides sufficient hot water to the capsule of the second type for preparing the double ristretto at maximum pump power, a second button for selecting the preparation of a double espresso wherein if the second button is activated in use the apparatus provides sufficient hot water to the capsule of the second type for preparing a double espresso at maximum pump power and a third button for selecting the preparation of a double lungo wherein if the third button is activated in use the apparatus provides sufficient hot water to the capsule of the second type for preparing a double lungo.
Denisart et al. discloses a system comprising a capsule and an apparatus provided with three buttons for selecting a brewing process including a first button (key 700) for selecting the preparation of a ristretto if the first button (key 700) is activated in use wherein the apparatus provides sufficient hot water to the capsule for preparing the ristretto, a second button (key 701) for selecting the preparation of an espresso wherein if the second button (key 701) is activated in use the apparatus provides sufficient hot water to the capsule for preparing an espresso, and a third button (key 702) for selecting the preparation of a lungo wherein if the third button (key 702) is activated in use the apparatus provides sufficient hot water to the capsule for preparing a lungo while during a time period wherein the pump is powered the flowrate is kept below a predetermined maximum value (‘362, FIG. 9) (‘362, Paragraph [0192]).

    PNG
    media_image5.png
    766
    1348
    media_image5.png
    Greyscale

Both Flick and Denisart et al. are directed towards the same field of endeavor of systems comprising a capsule and an apparatus.  Flick discloses inserting different types of capsules in the machine apparatus to prepare beverages of different types (‘060, Paragraph [0027]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of the system of Flick and incorporate multiple push buttons wherein each push button corresponds to the claimed beverages of ristretto, espresso, and lungo as taught by Denisart et al. in order to provide to the user a choice of beverages from which to choose from (‘362, Paragraph [0192]).  Furthermore, although Denisart et al. does not explicitly teach the strength of the beverages to be double ristretto, espresso, and lungo, one of ordinary skill in the art would adjust the concentration of the beverage dispensed by the capsules corresponding to the particular push buttons of Denisart et al. based upon the desired strength of coffee beverage.
Regarding Claims 37 and 39, Flick discloses the apparatus being designed for preparing different types of beverages (‘060, Paragraph [0027]) using different capsules having different sizes (‘060, Paragraphs [0053], [0074], and [0079]), i.e. the first type of capsule is smaller than the second type of capsule.  The apparatus is capable of distinguishing the capsule of the first type from the capsule of the second type (via identifier) (‘060, Paragraphs [0042] and [0057]).
Further regarding Claims 37 and 39, Denisart et al. discloses a system comprising a capsule and an apparatus provided with three buttons for selecting a brewing process including a first button (key 700) for selecting the preparation of a ristretto if the first button (key 700) is activated in use wherein the apparatus provides sufficient hot water to the capsule for preparing the ristretto, a second button (key 701) for selecting the preparation of an espresso wherein if the second button (key 701) is activated in use the apparatus provides sufficient hot water to the capsule for preparing an espresso, and a third button (key 702) for selecting the preparation of a lungo wherein if the third button (key 702) is activated in use the apparatus provides sufficient hot water to the capsule for preparing a lungo while during a time period wherein the pump is powered the flowrate is kept below a predetermined maximum value (‘362, FIG. 9) (‘362, Paragraph [0192]).
Both Flick and Denisart et al. are directed towards the same field of endeavor of systems comprising a capsule and an apparatus.  Flick discloses inserting different types of capsules in the machine apparatus to prepare beverages of different types (‘060, Paragraph [0027]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of the system of Flick and incorporate multiple push buttons wherein each push button corresponds to the claimed beverages of ristretto, espresso, and lungo as taught by Denisart et al. in order to provide to the user a choice of beverages from which to choose from (‘362, Paragraph [0192]).  Furthermore, although Denisart et al. does not explicitly teach the strength of the beverages to be double ristretto, espresso, and lungo, one of ordinary skill in the art would adjust the concentration of the beverage dispensed by the capsules corresponding to the particular push buttons of Denisart et al. based upon the desired strength of coffee beverage.
Regarding Claim 40, Flick discloses it was known in the coffee capsule art to incorporate a button onto a beverage preparation machine (‘060, Paragraph [0007]). Benson also discloses using a button on the brewing machine to initiate a brew cycle (‘044, Paragraph [0138]).  The pump of Flick is necessarily powered to a flowrate that is kept below a predetermined maximum value since Flick teaches the pump circulating hot water (‘060, Paragraph [0060]).  The claims do not specify the particular predetermined maximum value.  Therefore, an apparatus that pumps hot water at any flowrate to the system broadly reads on this limitation.
Flick discloses inserting different types of capsules in the machine apparatus to prepare beverages of different types (‘060, Paragraph [0027]).  However, Flick modified with Garcin et al., Benson, Alvarez et al., and Abegglen et al. is silent regarding the apparatus being provided with three buttons for selecting a brewing process including a first button for selecting the preparation of a double ristretto wherein if the first button is activated in use the apparatus provides sufficient hot water to the capsule of the second type for preparing the double ristretto at maximum pump power, a second button for selecting the preparation of a double espresso wherein if the second button is activated in use the apparatus provides sufficient hot water to the capsule of the second type for preparing a double espresso at maximum pump power and a third button for selecting the preparation of a double lungo wherein if the third button is activated in use the apparatus provides sufficient hot water to the capsule of the second type for preparing a double lungo.
Denisart et al. discloses a system comprising a capsule and an apparatus provided with three buttons for selecting a brewing process including a first button (key 700) for selecting the preparation of a ristretto if the first button (key 700) is activated in use wherein the apparatus provides sufficient hot water to the capsule for preparing the ristretto, a second button (key 701) for selecting the preparation of an espresso wherein if the second button (key 701) is activated in use the apparatus provides sufficient hot water to the capsule for preparing an espresso, and a third button (key 702) for selecting the preparation of a lungo wherein if the third button (key 702) is activated in use the apparatus provides sufficient hot water to the capsule for preparing a lungo while during a time period wherein the pump is powered the flowrate is kept below a predetermined maximum value (‘362, FIG. 9) (‘362, Paragraph [0192]).
Both Flick and Denisart et al. are directed towards the same field of endeavor of systems comprising a capsule and an apparatus.  Flick discloses inserting different types of capsules in the machine apparatus to prepare beverages of different types (‘060, Paragraph [0027]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of the system of Flick and incorporate multiple push buttons wherein each push button corresponds to the claimed beverages of ristretto, espresso, and lungo as taught by Denisart et al. in order to provide to the user a choice of beverages from which to choose from (‘362, Paragraph [0192]).  Furthermore, although Denisart et al. does not explicitly teach the strength of the beverages to be double ristretto, espresso, and lungo, one of ordinary skill in the art would adjust the concentration of the beverage dispensed by the capsules corresponding to the particular push buttons of Denisart et al. based upon the desired strength of coffee beverage.
Further regarding Claim 40, Alvarez et al. discloses the apparatus being provided with a detection means (control unit 25 connected to sensors) to determine whether during a predetermined first time period of the brewing process the flowrate exceeds a predetermined first value (via flowmeter) (‘691, Paragraph [0120]).
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Flick US 2016/0045060 in view of Garcin et al. WO 2015/144356 (cited on Information Disclosure Statement filed September 25, 2019), Benson US 2015/0352044, Alvarez et al. US 2012/0308691, Illy et al. US 2016/0055599, Abegglen et al. US 2012/0301581, Biesheuvel et al. US 2011/0033580, and Kamerbeek et al. US 2012/0121765 as applied to claim 30 above in further view of Denisart et al. US 2011/0189362.
Regarding Claim 38, Flick discloses it was known in the coffee capsule art to incorporate a button onto a beverage preparation machine (‘060, Paragraph [0007]). Benson also discloses using a button on the brewing machine to initiate a brew cycle (‘044, Paragraph [0138]).  The pump of Flick is necessarily powered to a flowrate that is kept below a predetermined maximum value since Flick teaches the pump circulating hot water (‘060, Paragraph [0060]).  The claims do not specify the particular predetermined maximum value.  Therefore, an apparatus that pumps hot water at any flowrate to the system broadly reads on this limitation.
Flick discloses inserting different types of capsules in the machine apparatus to prepare beverages of different types (‘060, Paragraph [0027]).  However, Flick modified with Garcin et al., Benson, Alvarez et al., Abegglen et al., Bieusheuvel et al., and Kamerbeek et al. is silent regarding the apparatus being provided with four buttons for selecting a brewing process including a first button for selecting the preparation of a double ristretto wherein if the first button is activated in use the apparatus provides sufficient hot water to the capsule of the second type for preparing the double ristretto at maximum pump power, a second button for selecting the preparation of a double espresso wherein if the second button is activated in use the apparatus provides sufficient hot water to the capsule of the second type for preparing a double espresso at maximum pump power and a third button for selecting the preparation of a double lungo wherein if the third button is activated in use the apparatus provides sufficient hot water to the capsule of the second type for preparing a double lungo, and a fourth button for selecting the preparation of a double lungo with substantially no crema wherein if the fourth button is activated in use the apparatus provides sufficient hot water to the capsule of the second type for preparing a double lungo with substantially no crema.
Denisart et al. discloses a system comprising a capsule and an apparatus provided with three buttons for selecting a brewing process including a first button (key 700) for selecting the preparation of a ristretto if the first button (key 700) is activated in use wherein the apparatus provides sufficient hot water to the capsule for preparing the ristretto, a second button (key 701) for selecting the preparation of an espresso wherein if the second button (key 701) is activated in use the apparatus provides sufficient hot water to the capsule for preparing an espresso, and a third button (key 702) for selecting the preparation of a lungo wherein if the third button (key 702) is activated in use the apparatus provides sufficient hot water to the capsule for preparing a lungo while during a time period wherein the pump is powered the flowrate is kept below a predetermined maximum value (‘362, FIG. 9) (‘362, Paragraph [0192]).  Denisart et al. also discloses a lungo with substantially no crema (low amount of crema) (‘362, Paragraph [0067]) and that the amount of crema of the beverage to be prepared can be adjusted by the user (‘362, Paragraph [0068]).
Both Flick and Denisart et al. are directed towards the same field of endeavor of systems comprising a capsule and an apparatus.  Flick discloses inserting different types of capsules in the machine apparatus to prepare beverages of different types (‘060, Paragraph [0027]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of the system of Flick and incorporate multiple push buttons wherein each push button corresponds to the claimed beverages of ristretto, espresso, and lungo as taught by Denisart et al. in order to provide to the user a choice of beverages from which to choose from (‘362, Paragraph [0192]).  Furthermore, although Denisart et al. does not explicitly teach the strength of the beverages to be double ristretto, espresso, and lungo, one of ordinary skill in the art would adjust the concentration of the beverage dispensed by the capsules corresponding to the particular push buttons of Denisart et al. based upon the desired strength of coffee beverage.  Additionally, it would have been obvious to one of ordinary skill in the art to make one of the beverage choices lungo with substantially no crema since Denisart et al. teaches that it was known in the coffee capsule system art to adjust the crema level of the beverage as desired (‘362, Paragraphs [0033] and [0067]).

Response to Arguments
The previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner notes that new rejections to 35 USC 112(b) have been made.  Additionally, a Drawing Objection has been made herein.
Applicant’s arguments with respect to Claims 1-10, 13-14, 17-25, and 27-40 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Flick is currently being relied upon as the primary reference.
The previous rejections to 35 USC 103(a) have been withdrawn.  However, new rejections relying upon Flick as the primary refence have been made herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maner et al. US 2011/0262601 discloses a system comprising an apparatus (nutritional dispenser 2) for making a beverage (‘601, FIGS. 2-3) (‘601, Paragraph [0084]) comprising a set of capsules (capsules 1) (‘601, Paragraph [0085]) comprising a capsule of a first type (capsule 10 designed with small size) and a capsule of a second type (capsule 15 designed with large size) (‘601, FIG. 1) (‘601, Paragraph [0063]) wherein the amount of beverage (nutritional formula) can increase on a step by step basis within the range with capsule types adjacent in the range having a substantially equal amount of ingredients but different sizes enabling reconstitution with different volumes of water (‘601, Paragraph [0064]) wherein the capsule size is adapted to receive the dedicated water volume so that optimal mixing is obtained (‘601, Paragraph [0065]).
Perentes et al. US 2015/0132445 discloses a system comprising a coffee capsule comprising 4-7 grams of ground coffee wherein the amount of ground coffee disposed within the capsule combined with the volume of liquid supplied affects the volume of coffee dispensed (‘445, Paragraph [0036]).
Hecht et al. US 2011/0315711 discloses a system comprising an apparatus provided with multiple buttons wherein the buttons are used to select a cup size (‘711, Paragraph [0129]).
Kelly et al. US 2016/0338376 discloses an apparatus comprising a group of buttons wherein pressing on the buttons selects a corresponding roasting profile (‘376, Paragraph [0063]).
Hoog et al. US 2013/0337119 discloses a system comprising an apparatus having a plurality of push buttons (one or more brew buttons 205) used to indicate what beverage a user wishes to brew wherein the buttons correspond to different beverage types (‘119, FIG. 2) (‘119, Paragraph [0023]).
Juris et al. US 2014/0356501 discloses a system comprising a type of cartridge and an apparatus comprising one or more buttons designating different types of cartridges or beverages (‘501, Paragraph [0130]).
Jaccard et al. US 2014/0338541 discloses a system comprising a capsule (‘541, Paragraph [0088]) used in an apparatus (beverage making machine) used to make ristretto, espressos, lungos and dispensing espressos and/or lungos having an adjustable volume (‘541, Paragraph [0012]) wherein a double espresso can be made (‘541, Paragraph [0102]).
Remo et al. US 2012/0055343 discloses a system comprising a capsule (‘343, Paragraph [0021]) and an apparatus (coffee machine 1) (‘343, Paragraph [0065]) used to make a single espresso or a double espresso (‘343, Paragraph [0163]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792